           Case 6:19-cv-01138-SI        Document 12       Filed 06/16/20      Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 KAREN C.1,                                            Case No. 6:19-cv-1138-SI

                 Plaintiff,                            OPINION AND ORDER

           v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.


John E. Haapala, Jr., LAW OFFICE OF JOHN E. HAAPALA, JR., 401 East 10th Avenue, Suite 240,
Eugene, OR 97401. Of Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Avenue, Suite 600, Portland, OR 97204;
Jeffrey E. Staples, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.

Michael H. Simon, District Judge.

       Karen C. (“Plaintiff”) seeks judicial review of the final decision of the Commissioner of

the Social Security Administration (“Commissioner”) denying her application for disability


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. When applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.



PAGE 1 – OPINION AND ORDER
         Case 6:19-cv-01138-SI         Document 12       Filed 06/16/20     Page 2 of 20




insurance benefits (“DIB”). Plaintiff argues that the ALJ committed harmful legal errors in

deciding her case and that the Court should remand for calculation of benefits. The

Commissioner responds that the ALJ committed no legal error. For the reasons stated below, the

Court remands for a finding of disability and the immediate calculation and payment of benefits.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       When the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.




PAGE 2 – OPINION AND ORDER
         Case 6:19-cv-01138-SI        Document 12       Filed 06/16/20     Page 3 of 20




                                        BACKGROUND

A. Plaintiff’s Application

       Plaintiff applied for DIB in February 2016. AR 166. She first alleged a disability onset

date of May 1, 2014 but later amended the onset date to January 1, 2016 at the administrative

hearing. Id., AR 15. Plaintiff was born on February 15, 1962 and was 53 years old as of the

alleged disability onset. Id. The agency denied her claim both initially and upon reconsideration,

and Plaintiff requested a hearing. AR 88, 102, 115. Plaintiff appeared for a hearing before an

Administrative Law Judge (“ALJ”) in May 2018. AR 34-76. On August 15, 2018, the ALJ

issued a decision denying Plaintiff’s claim for benefits. AR 12-28. Plaintiff requested review of

the hearing decision, which the Appeals Council denied in May 2019. AR 1. Accordingly, the

ALJ’s decision became the final decision of the agency. Plaintiff seeks judicial review of the

agency’s final decision.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay


PAGE 3 – OPINION AND ORDER
         Case 6:19-cv-01138-SI       Document 12        Filed 06/16/20     Page 4 of 20




              or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
              such work, she is not disabled within the meaning of the Act. 20 C.F.R.
              §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
              substantial gainful activity, the analysis proceeds to step two.

       2.     Is the claimant’s impairment “severe” under the Commissioner’s
              regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
              impairment or combination of impairments is “severe” if it significantly
              limits the claimant’s physical or mental ability to do basic work activities.
              20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
              this impairment must have lasted or be expected to last for a continuous
              period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
              claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
              §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
              impairment, the analysis proceeds to step three.

       3.     Does the claimant’s severe impairment “meet or equal” one or more of the
              impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
              then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
              416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
              the listed impairments, the analysis continues. At that point, the ALJ must
              evaluate medical and other relevant evidence to assess and determine the
              claimant’s “residual functional capacity” (“RFC”). This is an assessment
              of work-related activities that the claimant may still perform on a regular
              and continuing basis, despite any limitations imposed by his or her
              impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
              416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
              proceeds to step four.

       4.     Can the claimant perform his or her “past relevant work” with this RFC
              assessment? If so, then the claimant is not disabled. 20 C.F.R.
              §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
              his or her past relevant work, the analysis proceeds to step five.

       5.     Considering the claimant’s RFC and age, education, and work experience,
              is the claimant able to make an adjustment to other work that exists in
              significant numbers in the national economy? If so, then the claimant is
              not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
              404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
              she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).



PAGE 4 – OPINION AND ORDER
         Case 6:19-cv-01138-SI         Document 12        Filed 06/16/20     Page 5 of 20




       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       The ALJ found that Plaintiff met the insured status requirements of the Social Security

Act (“Act”) through December 31, 2021 and proceeded to the sequential analysis. AR 17. At step

one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since the

amended alleged onset date of January 1, 2016. AR 18. At step two, the ALJ determined that

Plaintiff suffered from the following severe impairments: history of endometrial cancer,

digestive disorder with gastro esophageal reflux disease and abdominal pain, and spine disorder.

Id. But at step three, the ALJ found that none of Plaintiff’s impairments met or equaled the

severity of a listed impairment. AR 20. Between step three and step four, the ALJ formulated

Plaintiff’s RFC. The ALJ determined that Plaintiff could “perform light work as defined in 20

CFR 404.1567(b) except [Plaintiff] can only occasionally stoop (bend at waist) and crawl.” Id.

At step four, the ALJ found that Plaintiff could perform her past relevant work as a supervisor

cashier. AR 25. In the alternative, at step five the ALJ found that “there are other jobs that exist


PAGE 5 – OPINION AND ORDER
         Case 6:19-cv-01138-SI        Document 12        Filed 06/16/20     Page 6 of 20




in significant numbers in the national economy that [Plaintiff] also can perform.” AR 26. Thus,

the ALJ concluded that Plaintiff is not disabled.

                                          DISCUSSION

       The Court identifies the ALJ’s material legal errors and then explains why remand for

immediate payment of benefits is appropriate.

A. “Credit-as-True” Framework

       Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan v. Massanari, 246 F.3d

1195, 1202 (9th Cir. 2001) (citation omitted). Although a court should generally remand to the

agency for additional investigation or explanation, a court has discretion to remand for

immediate payment of benefits. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-

1100 (9th Cir. 2014). The issue turns on the utility of further proceedings. A court may not award

benefits punitively and must conduct a “credit-as-true” analysis on evidence that has been

improperly rejected by the ALJ to determine whether a claimant is disabled under the Social

Security Act. Strauss v. Comm’r of the Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).

       In the Ninth Circuit, the “credit-as-true” doctrine is “settled” and binding on this

Court. Garrison v. Colvin, 759 F.3d 995, 999 (9th Cir. 2014). The court first determines whether

the ALJ made a legal error and then reviews the record as a whole to determine whether the

record is fully developed, the record is free from conflicts and ambiguities, and there is any

useful purpose in further proceedings. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015).

Only if the record has been fully developed and there are no outstanding issues left to be

resolved does the district court consider whether the ALJ would be required to find the claimant

disabled on remand if the improperly discredited evidence were credited as true. Id. Said

otherwise,


PAGE 6 – OPINION AND ORDER
           Case 6:19-cv-01138-SI       Document 12        Filed 06/16/20     Page 7 of 20




               the district court must consider the testimony or opinion that the
               ALJ improperly rejected, in the context of the otherwise undisputed
               record, and determine whether the ALJ would necessarily have to
               conclude that the claimant were disabled if that testimony or
               opinion were deemed true.

Id. (emphasis added). If so, the district court can exercise its discretion to remand for an award of

benefits. Id. The district court retains flexibility, however, and need not credit statements as true

merely because the ALJ made a legal error. Id. at 408.

B. Analysis

       1. The ALJ Committed Harmful Legal Error

               a. The ALJ Improperly Rejected Plaintiff’s Subjective Symptom Testimony

       A claimant “may make statements about the intensity, persistence, and limiting effects of

his or her symptoms.” SSR 16-3p, 2017 WL 5180304, at *6 (Oct. 25 2017).2 There is a two-step

process for evaluating a claimant’s testimony about the severity and limiting effect of the

claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “First, the ALJ must

determine whether the claimant has presented objective medical evidence of an underlying

impairment ‘which could reasonably be expected to produce the pain or other symptoms

alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting Bunnell v.

Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant need not

show that her impairment could reasonably be expected to cause the severity of the symptom she

has alleged; she need only show that it could reasonably have caused some degree of the

symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).


       2
         Effective March 28, 2016, Social Security Ruling (SSR) 96-7p was superseded by SSR
16-3p, which eliminates the term “credibility” from the agency’s sub-regulatory policy. SSR 16-
3p; Titles II and XVI: Evaluation of Symptoms in Disability Claims, 81 Fed. Reg. 14166 (Mar.
16, 2016). Because, however, case law references the term “credibility,” it may be used in this
Opinion and Order.



PAGE 7 – OPINION AND ORDER
         Case 6:19-cv-01138-SI         Document 12       Filed 06/16/20     Page 8 of 20




       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46).

       Consideration of subjective symptom testimony “is not an examination of an individual’s

character,” and requires the ALJ to consider all of the evidence in an individual’s record when

evaluating the intensity and persistence of symptoms. SSR 16-3p, available at 2016

WL 1119029, at *1-2. The Commissioner recommends that the ALJ examine “the entire case

record, including the objective medical evidence; an individual’s statements about the intensity,

persistence, and limiting effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in the individual’s case

record.” Id. at *4. The Commissioner further recommends assessing: (1) the claimant’s

statements made to the Commissioner, medical providers, and others regarding the claimant’s

location, frequency and duration of symptoms, the impact of the symptoms on daily living

activities, factors that precipitate and aggravate symptoms, medications and treatments used, and

other methods used to alleviate symptoms; (2) medical source opinions, statements, and medical

reports regarding the claimant’s history, treatment, responses to treatment, prior work record,

efforts to work, daily activities, and other information concerning the intensity, persistence, and




PAGE 8 – OPINION AND ORDER
         Case 6:19-cv-01138-SI          Document 12         Filed 06/16/20       Page 9 of 20




limiting effects of an individual’s symptoms; and (3) non-medical source statements, considering

how consistent those statements are with the claimant’s statements about his or her symptoms

and other evidence in the file. See id. at *6-7.

       The ALJ’s decision relating to a claimant’s subjective testimony may be upheld overall

even if not all the ALJ’s reasons for discounting the claimant’s testimony are upheld. See Batson

v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004). The ALJ may not, however,

discount testimony “solely because” the claimant’s symptom testimony “is not substantiated

affirmatively by objective medical evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

(9th Cir. 2006).

       Plaintiff testified to her significant physical limitations at the administrative hearing.

Plaintiff suffered from cancer and is now in remission, but the treatment caused her to develop

fecal incontinence for which she uses a colostomy bag. The colostomy bag attaches to her small

intestine and collects feces. Since she got the colostomy bag in November 2015, she has had four

surgeries to fix problems with the colostomy bag. Her stoma—the attachment point for the

colostomy bag—is on the left side of her body. She reported “constant pain” around her stoma

and had to have the stoma relocated because she developed a hernia at the original site. AR 53.

She also reported that “it hurts all the time” on the right side of her body in the lower intestine

area. AR 54. She cannot take narcotics to relief her pain because they cause severe constipation.

Id.

       Plaintiff vividly recounted her daily suffering:

               I can’t stand for very long; it hurts. I can’t sit for very long; it
               hurts. Sleeping hurts. It’s just -- it's all there. The pain is just there
               24/7. I can’t stop it.

AR 56. She described the pain as “sharp,” “burning,” and “like somebody’s taking a sharp knife

and just slicing across there.” AR 57. The pain in the right and left sides of her stomach is so bad


PAGE 9 – OPINION AND ORDER
         Case 6:19-cv-01138-SI         Document 12       Filed 06/16/20      Page 10 of 20




that it prevents her from sleeping at night. Id. She tried to continue working after her surgeries

but began to miss work because of the pain. AR 55. Her pain is such that even lifting a gallon of

milk hurts her, AR 55, and she can stand comfortably for only 10-15 minutes at one time, AR 56.

She also reported that she can sit comfortably for only 10 minutes at a time. AR 60.

       Plaintiff’s colostomy bag makes it difficult for her to work in other ways. She testified

that she has had to leave work early many times because the colostomy bag “just blows.” AR 58.

To avoid that, she must empty the colostomy bag four to five times a day, a procedure that takes

“about 20 minutes” each time. She cannot “go to the bathroom like a normal person.” AR 58.

Despite her best efforts to keep her colostomy bag clean, she has suffered from blockages and

infections that cause her to spend several hours in the bathroom. AR 59. Most recently she tested

positive for a C. Diff. infection. AR 627. The colostomy bag also limits her ability to bend,

squat, and kneel. AR 212.

       The ALJ found that Plaintiff’s “medically determinable impairments could reasonably be

expected to cause some of the alleged symptoms,” thus satisfying step one of the framework.

AR 22. But the ALJ determined that Plaintiff’s “statements concerning the intensity, persistence

and limiting effects of these symptoms are not entirely consistent with the medical evidence and

other evidence in the record for the reasons explained in this decision.” Id. The ALJ gave three

reasons for rejecting Plaintiff’s subjective symptom testimony: (1) that Plaintiff’s

“physical/exertional activities” are “inconsistent with [Plaintiff’s] allegations of debilitating

symptoms and physical limitations,” AR 23, (2) that “the overall medical record . . . does not

support the degree of disabling severity alleged,” id, and Plaintiff’s “conservative care on

medications,” AR 24. The Court considers whether these are “clear and convincing” reasons to

reject Plaintiff’s subjective symptom testimony.




PAGE 10 – OPINION AND ORDER
         Case 6:19-cv-01138-SI         Document 12        Filed 06/16/20      Page 11 of 20




                        i. Activities of Daily Living (“ADLs”)

        Daily living activities may provide a basis for discounting subjective symptoms if the

plaintiff’s activities either contradict his or her testimony or meet the threshold for transferable

work skills. See Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012); Orn, 495 F.3d at 639.

For daily activities to discount subjective symptom testimony, the activities do not need to be

equivalent to full-time work; it is sufficient that the plaintiff’s activities “contradict claims of a

totally debilitating impairment.” Molina, 674 F.3d at 1113. A claimant, however, need not be

utterly incapacitated to receive disability benefits, and completion of certain routine activities is

insufficient to discount subjective symptom testimony. See id. at 1112-13 (noting that a

“claimant need not vegetate in a dark room in order to be eligible for benefits” (quotation marks

omitted)); Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004) (“One does not need to be

‘utterly incapacitated’ in order to be disabled.”); Vertigan v. Halter, 260 F.3d 1044, 1050 (9th

Cir. 2001) (“This court has repeatedly asserted that the mere fact that a plaintiff has carried on

certain daily activities, such as grocery shopping, driving a car, or limited walking for exercise,

does not in any way detract from her credibility as to her overall disability. One does not need to

be ‘utterly incapacitated’ in order to be disabled.” (quoting Fair v. Bowen, 885 F.2d 597, 603

(9th Cir. 1989))); Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (requiring the level of

activity be inconsistent with the plaintiff’s claimed limitations to be relevant to his or her

credibility and noting that “disability claimants should not be penalized for attempting to lead

normal lives in the face of their limitations”). Moreover, particularly with certain conditions,

cycles of improvement may be a common occurrence, and it is error for an ALJ to pick out a few

isolated instances of improvement over a period of months or years and to treat them as a basis

for concluding that a plaintiff is capable of working. See Garrison v. Colvin, 759 F.3d 995, 1017

(9th Cir. 2014).


PAGE 11 – OPINION AND ORDER
         Case 6:19-cv-01138-SI         Document 12       Filed 06/16/20      Page 12 of 20




       The ALJ found that Plaintiff’s “reported daily functioning and other activities are

inconsistent with allegations of more limiting symptoms.” AR 23. The ALJ noted that Plaintiff

continued to be able to fix her own meals, care for two small dogs, and complete household

chores. AR 24. The ALJ also found that Plaintiff could get out of the house daily, travel

independently, shop with the use of a cart, attend medical appointments, manage money, and

spend time with her family. Id. The ALJ observed that Plaintiff continued to work part time after

the alleged disability onset date and injured herself “working on a washing machine.” Id.

       The ALJ’s recitation of Plaintiff’s ADLs is not a clear and convincing reason to reject

Plaintiff’s subjective symptom testimony for two reasons: (1) the ALJ did not identify any actual

inconsistencies and (2) the ALJ broadly discredited Plaintiff’s “allegations of debilitating

symptoms and physical limitations,” AR 23, but did not “specifically identify the testimony [he]

found not to be credible,” Holohan, 246 F.3d at 1208.

       The “minimal activities” identified by the ALJ do not contradict Plaintiff’s allegation of

disability, nor do they meet the threshold for transferable work skills. Orn, 495 F.3d at 639.

Plaintiff did not purport to be completely unable to perform these basic activities, and therefore

her testimony did not contradict her ADLs. See Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th Cir.

2014); cf. Molina, 674 F.3d at 1113 (noting a contradiction when claimant testified that he was

completely debilitated but reported engaging in daily activities). Plaintiff did testify that she

could only perform most activities with significant assistance, and even then, only with great

difficulty. Plaintiff showers and grooms herself—but because of her colostomy bag, what would

take an average person 15 minutes took her an hour and 15 minutes. AR 65. Plaintiff tries to

shop—but her daughter must take her to the grocery store and she needs a motorized cart.

AR 63. Plaintiff cooks—but only in the sense that she “throw[s] something in the microwave,”




PAGE 12 – OPINION AND ORDER
        Case 6:19-cv-01138-SI         Document 12        Filed 06/16/20     Page 13 of 20




because the amount of standing required for anything more involved hurts too much. AR 62.

Plaintiff tried to work part-time—but she had to stop because the pain was “too hard on [her]

body,” AR 55, and had to “go home so many times” because her colostomy bad would “just

blow,” AR 58. Plaintiff did what was expected of her: she tried. That is not a reason to discredit

her testimony. See Lingenfelter, 504 F.3d at 1036-38 (holding that ALJ improperly rejected

symptom testimony when claimant tried to work for nine weeks but failed due to his

impairments).

       Even if Plaintiff’s ADLs were enough to discredit her subjective testimony, the ALJ did

not identify which portions of Plaintiff’s testimony it would discredit with sufficient specificity.

See Smolen, 80 F.3d at 1284 (“[t]he ALJ must state specifically which symptom testimony is not

credible and what facts in the record lead to that conclusion.”) (emphasis added). The ALJ did

not specify whether he was discrediting Plaintiff’s testimony about her pain, Plaintiff’s testimony

about the practical difficulties with her colostomy bag, or both. For example, none of the ALJ’s

reasoning addresses Plaintiff’s testimony that she had to take four or five 20-minute breaks a day

to empty her colostomy bag, or that she had to leave work early when her colostomy bag would

overflow.

                       ii. Objective Medical Evidence and Conservative Treatment

       An ALJ may consider the lack of corroborating objective medical evidence as one factor

in “determining the severity of the claimant’s pain.” Rollins v. Massanari, 261 F.3d 853, 857

(9th Cir. 2001). The ALJ may not, however, reject subjective pain testimony only because it was

not fully corroborated by objective medical evidence. Robbins, 466 F.3d at 883; see also 20

C.F.R. § 404.1529(c)(2) (noting that the Commissioner will not “will not reject your statements

about the intensity and persistence of your pain or other symptoms or about the effect your




PAGE 13 – OPINION AND ORDER
        Case 6:19-cv-01138-SI         Document 12       Filed 06/16/20     Page 14 of 20




symptoms have on your ability to work solely because the available objective medical evidence

does not substantiate your statements”).

       Routine, conservative treatment can be sufficient to discount a claimant’s subjective

testimony regarding the limitations caused by an impairment. Parra v. Astrue, 481 F.3d 742,

750-51 (9th Cir. 2007). Not seeking an “aggressive treatment program” permits the inference

that symptoms were not “as all-disabling” as the claimant reported. Tommasetti v. Astrue, 533

F.3d 1035, 1039 (9th Cir. 2008). The amount of treatment is “an important indicator of the

intensity and persistence of [a claimant’s] symptoms.” 20 C.F.R. § 416.929(c)(3).

       “[T]he Commissioner may not discredit the claimant’s testimony as to the severity of

symptoms merely because they are unsupported by objective medical evidence.” Reddick, 157

F.3d at 722. Here, the ALJ found that “[T]he overall medical record, including physical

examination studies, and treatment/progress notes, reflects generally only mild abnormalities and

conservative treatment, and does not support the degree of disability alleged.” AR 22. Besides

improperly finding that lack of support in the medical record can discredit Plaintiff’s “testimony

as to the severity of symptoms,” that interpretation of the objective medical record and Plaintiff’s

treatment history is unsupported by substantial evidence. Reddick, 157 F.3d at 722. The ALJ

merely recited the portions of the medical evidence that supported his interpretation while

ignoring that overwhelming record evidence that supported Plaintiff’s subjective symptom

testimony. See Brown-Hunter v. Colvin, 806 F.3d 487 (9th Cir. 2015) (holding that “an ALJ does

not provide specific, clear, and convincing reasons for rejecting a claimant’s testimony by simply

reciting the medical evidence in support of his or her residual functional capacity

determination.”).




PAGE 14 – OPINION AND ORDER
        Case 6:19-cv-01138-SI         Document 12       Filed 06/16/20      Page 15 of 20




       That evidence is overwhelming. Plaintiff’s treating doctor diagnosed rectal prolapse and

noted wound edge ischemia of Plaintiff’s stoma soon after Plaintiff first had it sited int

December 2015. Plaintiff continued to have trouble with her stoma throughout early 2016,

leading to an emergency room visit in June for severe pain and bleeding around the stoma. AR

382. The bleeding and pain continued through the rest of 2016, and Plaintiff’s treating doctor

diagnosed “colostomy malfunction” and “significant” parastomal hernia. AR 685, 427. Plaintiff

underwent two more surgeries in 2017 to re-site the stoma and fix her hernia, but Plaintiff

continued to suffer from “severe” abdominal wall pain and “significant abdominal distension.”

AR 636. Her treating physician reported in December 2017 that she was “clearly in pain and

miserable.” AR 639. Most recently, in January 2018, the same physician observed that “[s]he is

still having severe abdominal pain, and significant abdominal distention.” AR 627. The medical

record also contradicts the ALJ’s characterization of Plaintiff’s “conservative care on

medications.” AR 24. That is especially true because Plaintiff had a “good reason” for refraining

from taking more narcotics medications—they cause her constipation and worsen her already

significant bowel problems. Fair, 885 F.2d at 603.

       The ALJ’s analysis of the objective medical record is unpersuasive. The ALJ wrote that a

November 2015 rectum protectomy showing “benign colorectal tissue with no pathological

abnormalities” conflicted with Plaintiff’s testimony about her severe impairments. AR 22. That

procedure revealed only that Plaintiff’s cancer was in remission. The ALJ did not, and could not,

explain how the success of Plaintiff’s cancer treatment detracted from her testimony that she

suffered side effects of pain and fecal incontinence from that treatment. The ALJ also noted that

in February 2017, a surgeon observed that Plaintiff’s stoma was “functioning well.” Id. The ALJ

omitted the timing of this observation—it was made right after Plaintiff underwent surgery to re-




PAGE 15 – OPINION AND ORDER
         Case 6:19-cv-01138-SI         Document 12       Filed 06/16/20      Page 16 of 20




site her stoma, after three surgeries that failed to repair her stoma in its previous location. AR

436-37. Plaintiff’s stoma may have been “functioning well” right after surgery and more than a

week of inpatient hospital care. But that is not inconsistent with Plaintiff’s testimony that it

eventually began to malfunction and cause her severe pain.

               b. The ALJ Improperly Discounted the Medical Source Opinion of
                  Dr. Bascom

       The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle, 533 F.3d at 1164. The Ninth Circuit distinguishes

between the opinions of three types of physicians: treating physicians, examining physicians, and

non-examining physicians. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Generally, “a

treating physician’s opinion carries more weight than an examining physician’s, and an

examining physician’s opinion carries more weight than a reviewing physician’s.” Holohan, 246

F.3d at 1202. If a treating physician’s opinion is supported by medically acceptable techniques

and is not inconsistent with other substantial evidence in the record, the treating physician’s

opinion is given controlling weight. Id.; see also 20 C.F.R. § 404.1527(d)(2). A treating doctor’s

opinion that is not contradicted by the opinion of another physician can be rejected only for

“clear and convincing” reasons. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir.

2008). If a treating doctor’s opinion is contradicted by the opinion of another physician, the ALJ

must provide “specific and legitimate reasons” for discrediting the treating doctor’s opinion. Id.

       Specific, legitimate reasons for rejecting a physician’s opinion may include its reliance

on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray, 554

F.3d at 1228; Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d at



PAGE 16 – OPINION AND ORDER
         Case 6:19-cv-01138-SI         Document 12       Filed 06/16/20      Page 17 of 20




1042-43. An ALJ errs by rejecting or assigning minimal weight to a medical opinion “while

doing nothing more than ignoring it, asserting without explanation that another medical opinion

is more persuasive, or criticizing it with boilerplate language that fails to offer a substantive

basis” for the ALJ’s conclusion. Garrison¸ 759 F.3d at 1013; see also Smolen, 80 F.3d at 1286

(noting that an ALJ effectively rejects an opinion when he or she ignores it).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting Reddick, 157 F.3d at 725). In

other words, “[t]he ALJ must do more than offer his conclusions. He must set forth his own

interpretations and explain why they, rather than the doctors’, are correct.” Reddick, 157 F.3d

at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)). “[T]he opinion of a non-

examining medical advisor cannot by itself constitute substantial evidence that justifies the

rejection of the opinion of an examining or treating physician.” Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citations omitted); but see id. at 600 (opinions of

non-treating or nonexamining physicians may serve as substantial evidence when the opinions

are consistent with independent clinical findings or other evidence in the record).

       Dr. Bascom is a surgeon and one of Plaintiff’s treating physicians. He performed multiple

surgeries on Plaintiff and has seen her regularly since 2015. In an April 2018 functional

evaluation, Dr. Bascom opined that Plaintiff suffered from fecal incontinence and chronic pain.

AR 691. He described Plaintiff’s overall prognosis as “poor.” Id. He translated these findings

into functional limitations. In Dr. Bascom’s opinion, Plaintiff could stand and walk for at most

about two hours each day. AR 692. He limited her to lifting and carrying ten pounds frequently

and occasionally, and rarely lifting 20 pounds. She would need a job that permitted her to shift




PAGE 17 – OPINION AND ORDER
           Case 6:19-cv-01138-SI      Document 12       Filed 06/16/20     Page 18 of 20




positions at will. Id. Plaintiff would also need to take unscheduled breaks, the frequency and

duration of which would depend on her intestinal activity. Id. Dr. Bascom wrote that Plaintiff’s

symptoms would cause her to be “off task” more than 25 percent of the time and would cause her

to miss more than four days of work each month. AR 694. The ALJ gave Dr. Bascom’s opinion

only “partial weight” because he wrote “unknown” in some fields of the functional evaluation,

which to the ALJ rendered Dr. Bascom’s opinion “speculative in light of the missing

information.”3 AR 25. Dr. Bascom is a treating source, the question is whether the ALJ provided

at least “specific and legitimate” reasons to discount Dr. Bascom’s opinion. Ryan, 521 F.3d

at 1198.

       The ALJ did not explain why Dr. Bascom’s refusal to speculate on some parts of the

functional evaluation made his other answers more speculative. Dr. Bascom wrote that he did not

know how many city blocks Plaintiff could walk without rest or severe pain, whether she needed

periods of walking around during an eight-hour work day, how often she would need to take

unscheduled breaks, and whether Plaintiff had significant limitations with reaching, handling, or

fingering. AR 692-93. The Ninth Circuit has held that ALJs may reject check-box evaluations

from medical sources when they “[do] not contain any explanations of the bases of their

conclusions.” Crane v. Shalala, 76 F.3d 251 (9th Cir. 1996). Dr. Bascom explained that he did

not know how frequently and for how long Plaintiff would require breaks because Plaintiff’s

“pain flares at times [and] is related to intestinal activity.” AR 692. Dr. Bascom did not

speculate, and he provided a sensible explanation for both not speculating and his ultimate


       3
          The ALJ also discounted Dr. Bascom’s medical opinion because Plaintiff’s
“demonstrated functioning limits the overall weight given to the treating source opinion.” AR 25.
That is not a “specific and legitimate” reason to reject Dr. Bascom’s opinion for the same reason
is not a “clear and convincing” reason to discount Plaintiff’s subjective symptom testimony, as
discussed above.



PAGE 18 – OPINION AND ORDER
         Case 6:19-cv-01138-SI         Document 12       Filed 06/16/20      Page 19 of 20




conclusion. Dr. Bascom’s opinion was “based on significant experience . . . and supported by

numerous records.” Garrison, 759 F.3d at 1013. That Dr. Bascom did not now whether Plaintiff

had significant handling limitations is irrelevant. Plaintiff did not allege any such limitations; her

claim for disability is based on chronic pain, not handling or fingering limitations. Given the

nature of Plaintiff’s disability claim, the ALJ did not provide “specific and legitimate” reasons to

reject Dr. Bascom’s medical source opinion.

       2. The Record is Fully Developed and Free from Conflicts and Ambiguities

       As discussed above, the Court finds that there are no conflicts among Plaintiff’s

subjective symptom testimony, Plaintiff’s ADLs, and the objective medical record. The Court

also finds that Dr. Bascom’s medical source opinion is consistent with the record for the reasons

discussed above. The Commissioner argues that Plaintiff “cannot establish the rare

circumstances necessary for a deviation from the ordinary remand rule, making a finding of

disability inappropriate.” ECF 11 at 5. But the Commissioner focuses on Plaintiff’s subjective

symptom testimony and Dr. Bascom’s medical source opinion and identifies no “outstanding

issues on which furthers proceedings in the administrative court would be useful.” Leon v.

Berryhill, 880 F.3d 1041, 1044 (9th Cir. 2017). The Court has reviewed the other evidence the

ALJ considered and finds no significant conflicts or ambiguities therein.

       3. The Record Requires a Finding of Disability

       A finding of disability is required when the Court credits Plaintiff’s improperly rejected

subjective symptom testimony and the improperly rejected medical opinion of Dr. Bascom.

Plaintiff testified that she needed to take four to five 20-minute breaks each day to use the

bathroom and clean her stoma. Dr. Bascom opined that Plaintiff would miss more than four days

of work each month. At the administrative hearing, the Vocational Expert (VE) testified that

somebody with either of these limitations would be unable to maintain full-time employment.


PAGE 19 – OPINION AND ORDER
        Case 6:19-cv-01138-SI        Document 12       Filed 06/16/20     Page 20 of 20




See AR 69-70. (“Four or more days per month would rule out all work at all skill levels;” taking

only two unexcused breaks lasting 20 minutes each “would rule out unskilled work”).

       4. There Is No Serious Doubt as to Plaintiff’s Disability

       The Commissioner, however, argues that the record creates serious doubt that Plaintiff is

in fact disabled. See Garrison, 759 F.3d at 1021. “Serious doubt” may exist when “the

government has pointed to evidence in the record that the ALJ overlooked and explained how

that evidence casts into serious doubt the claimant’s claim to be disabled,” even if the ALJ did

not consider that evidence at the hearing. Dominguez, 808 F.3d at 407 (quoting Burrell v. Colvin,

775 F.3d 1133, 1141 (9th Cir. 2014)). Nothing in the ALJ’s opinion or the medical record raises

serious doubt that Plaintiff is disabled. And the Commissioner points to no evidence that the ALJ

overlooked.

                                         CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for an immediate calculation and payment of benefits.

       IT IS SO ORDERED.

       DATED this 16th day of June, 2020.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 20 – OPINION AND ORDER
